— Order, Surrogate’s Court, Bronx County, entered November 15, 1974, unanimously affirmed, without costs and without disbursements, for the reasons stated in the opinion of Surrogate Gelfand. No notice of appeal was served or filed by the guardian ad litem of the infant, Paul Mazur, although a successor guardian ad litem, who was designated September 8, 1975, was granted leave to file a brief amicus curiae. Therefore, the contentions advanced on behalf of the infant are not properly before this court and appellants are without standing to raise on behalf of the infant the alleged defect of lack of jurisdiction under SCPA 315 as to the Doris Mazur trust. That issue was fully litigated below on behalf of the infant by his guardian ad litem and the determination was not appealed. It therefore becomes final (CPLR 5011) and may not be revived by indirection or even attacked directly. Concur— Stevens, P. J., Markewich, Kupferman, Capozzoli and Lynch, JJ. [84 Misc 2d 922.]